Title: To Benjamin Franklin from John Paul Jones, 9 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
Bon homme Richard L’OrientJuly 9th. 1779
I should have acknowledged sooner the receipt of Your Orders dated the 30th. Ulto. which I recd. the 7th. Curr. but waited for the letter which yours alludes to from M. de Chaumont which has but this moment appeared and except the Name of a Merchant contains nothing New.
I have had another Proof this day of the communicative disposition of M de ———. He has written to an Officer under my command a whole Sheet on the Subject of your letter and has even introduced more than perhaps was necessary to a person commanding in chief.— I have also strong reasons to think that this Officer is not the Only improper person here to whom he has written to the same effect.— This is surely a strange infatuation; and it is much to be lamented that one of the best of Hearts in the World should be connected with a mistaken Head whose errors can afford him neither pleasure nor profit; but may effect the Ruin and Dishonor of a Man whom he esteems and Loves. Believe me, my worthy Sir, I dread the thoughts of Seeing this Subject too soon in Print, as I have done Several Others of greater importance with which he was acquainted, and which I am certain he communicated too early to improper Persons; whereby very important Services have been impeded and Set aside.
Had I received your Orders two days sooner I should not have Suffered the Alliance to be Hove Down—but, notwithstanding the very bad weather which we have had here, that work is now too far Advanced to save above two or three days by giving up the design.— Besides the Kings Mast Maker has this morning reported that the Bon homme Richards Bowsprit is Sprung.— This has occasioned a work which I did not till now expect, and the Bowsprit will be Landed this Night to be well examined.— I hope it is not much hurt; but should it be found Unfit for Service, I am told that there is an Old Bowsprit now in the Yard that may be conveniently Substituted— And either way the little Squadron will not I think be detained so as to interfere with the execution of your Orders.
When we meet with the Enemies property of no great value or that cannot be conveniently sent into Port, would it not be proper to “Sink, Burn, or otherwise destroy” Such property?— I have Always had such a charge in my instructions from Congress and it is therefore that I Mention it now.— I would also beg leave to ask whether I may or may not Attempt to avail myself of every opportunity that may seem to present itself to distress the Enemy.
The reason why I have not yet Ordered a Court of inquiry is because the Officer principally concerned has been Sick ever since my Arrival— As I am told he is now better the Court will be held and the events transmitted to you without loss of time.— I hope very soon to have the Satisfaction of informing you that I am ready to proceed with a good prospect of executing your Orders; and in the meantime it gives me pleasure to find that your Ideas on that Plan correspond exactly with mine.
In proportion as I am detained here I may be expected to arrive later at the port of my destination; unless ample Success or your Orders to attend to the letter of the Instructions which I have already received should Impel me to Steer for that Port Sooner.

I am ever with Sentiments of real Affection and Esteem Dear Sir Your very Obliged Friend and most humble Servant.
Jno P Jones

N.B. M de Chaumont has written to one of my Captains that it might be expedient for the Pallas & Vengeance to go out for a few days to Cruise after privateers until the Bon homme Richard & Alliance are ready for Service. I have consulted M. de Thevenard the Commandant at L’Orient on the Subject, who is as well as myself of a contrary Opinion—because they would in all probability either return without having had Success, or else after being disabled either by the Seas or the Enemy which would occasion a further loss of time, as our whole force is not more than Sufficient.
His Excellency Doctor Franklin.

 
Notation: Capt. Jones. July 9. 79.
